Case 6:20-cv-01394-GKS-NPM Document 13 Filed 10/29/20 Page 1 of 2 PageID 40




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


VICTOR JOSE PONCE DE
LEON,

             Plaintiff,

v.                                              Case No. 6:20-cv-1394-Orl-18NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court are Defendant’s Opposed Motion for Stay of Proceedings

(Doc. 11) and Plaintiff’s Response (Doc. 12). In this Social Security case, Defendant

requests the Court stay the proceedings for ninety days or until such time as the

Agency regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Id., p. 1). Due to the current

situation in this country, Defendant represents the Agency has transitioned to a

telework environment, but encountered difficulties that impact the operations of the

Social Security Administration’s Office of Appellate Operations. (Id., pp. 1-3).

While Plaintiff opposes the ninety-day stay because Defendant has not provided a
Case 6:20-cv-01394-GKS-NPM Document 13 Filed 10/29/20 Page 2 of 2 PageID 41




specific status regarding the transcript in this case, Plaintiff does agree to a sixty-day

extension of time. (Doc. 12, pp. 1-2).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      Accordingly, it is ORDERED that the Opposed Motion for Stay of

Proceedings (Doc. 11) is GRANTED in part. The Court extends the deadline for

Defendant to file a certified transcript and answer to December 28, 2020.

      DONE and ORDERED in Fort Myers, Florida on October 29, 2020.




                                            2
